Title: To James Madison from Wilson Cary Nicholas, 22 May 1800
From: Nicholas, Wilson Cary
To: Madison, James


Dear Sir
Warren 22d. of May 1800
I was charged by Mr. Charles Pinckney of South Carolina, with a message to you that entirely escaped my memory when I had the pleasure of seeing you; he begs that you will write to Colo. W. Hampton, and urge him to exert himself to secure the vote of S. Carolina to Mr. Jefferson, (if they vote for Genl. Pinckney, they had as well not vote for Mr. Jefferson). Mr. Pinckney so frequently mentioned this subject to me, and seemed to have it so much at heart, that I feel my self bound to communicate his request to you. I am Dear Sir your humble Servt.
W. C. Nicholas
